Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 1 of 41




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                       Case Number:


 CRUISE PARTNERS, LLC,
 a Pennsylvania limited liability company,

                Plaintiff,

        v.

 ROYAL CARIBBEAN CRUISES LTD.,
 A LIBERIAN CORPORATION,
 a foreign corporation,

             Defendant.
 ___________________________________/

                                       COMPLAINT

        Plaintiff CRUISE PARTNERS LLC, a Pennsylvania limited liability company,

 through the undersigned counsel, sues Defendant ROYAL CARIBBEAN CRUISES LTD.,

 A LIBERIAN CORPORATION, a foreign corporation, and states as follows:

                       PARTIES, JURISDICTION, AND VENUE

 1.     This is an action seeking damages in excess of $75,000.00 exclusive of interest,

 costs, and attorneys’ fees.

 2.     Plaintiff is a limited liability company organized under the laws of the

 Commonwealth of Pennsylvania.

 3.     Defendant is a foreign corporation organized under the laws of Liberia, registered

 with the Florida Secretary of State and authorized to do business in the State of Florida,

 with its principal shoreside place of business in Miami, Florida.

 4.     This Court has jurisdiction pursuant to 28 U.S.C. §1332(a)(2).


                                                  1
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 2 of 41




 5.       Venue in this District is proper in that Defendant resides and conducts business in

 this District, a substantial part of the events giving rise to this action occurred in this

 District, and the parties have agreed contractually to this District as the sole forum for

 litigation between them. 28 U.S.C. §1391(b)(1)-(2).

                                FACTUAL BACKGROUND

 6.       Plaintiff is engaged in the business of planning and selling cruise ship vacations for

 its clients.

 7.       Defendant is a cruise line which operates cruise ships for passengers around the

 world.

 8.       On or about April 19, 2018, Plaintiff and Defendant entered into a “Guest

 Accommodations Purchase and Resale Agreement,” (the “Agreement”). A true copy of the

 Agreement is attached hereto and incorporated herein as Exhibit A.

 9.       Pursuant to the Agreement, Plaintiff would purchase the entirety of guest

 accommodations on Defendant’s Enchantment of the Seas cruise ship, set to sail from Port

 Canaveral, Florida on March 4, 2019.

 10.      The Agreement set forth the parties’ financial arrangement:

                 (a)      Plaintiff would buy all available public cabins on the cruise for
                 $1,068,065.92, plus a set fee for prepaid gratuities, and re-sell these berths
                 to its customers.

                 (b)     The parties agreed to a “guaranteed onboard revenue amount”
                 totaling $473,518.88.

                 (c)    “Onboard revenues” are defined in the Agreement as revenues
                 received by Defendant for onboard purchases during the cruise, including
                 items such as casino proceeds, beverage sales, onboard gift shops, and
                 spa/luxury services.

                 (d)   If net onboard revenues fell short of the guaranteed onboard revenue
                 amount, then Plaintiff was responsible to pay to Defendant the amount of

                                                    2
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 3 of 41




                the shortfall. But if the net onboard revenues exceeded the guarantee,
                Plaintiff would receive a rebate of 50% of the overage (capped at 50% of
                the purchase price), to be credited against the overall purchase price.

 11.    Thus, the general structure of the Agreement is clear. Defendant profits via the

 purchase price paid by Plaintiff to “buy out” the cruise ship, and by receiving 50% of the

 net onboard revenues generated during the cruise. Plaintiff profits via the re-sale of the

 cabins, and by receiving 50% of the net onboard revenues generated during the cruise, in

 excess of the guaranteed minimum.

 12.    Plaintiff was entitled to the rebate as long as the guaranteed onboard revenue

 minimum was met, and “provided [Plaintiff] is not at any time in Default” under the

 Agreement’s terms.

 13.    In late 2018, Plaintiff came to recognize that despite its best efforts, it would be

 unable to sell all of the cabins available on the cruise.

 14.    As it was in both parties’ financial interests to ensure a full cruise ship, Plaintiff

 and Defendant agreed that Defendant would “take back” and market for sale the unsold

 accommodations.

 15.    The parties memorialized this agreement in the “Amendment No. 1” to the original

 Agreement, effective January 17, 2019 (the “Amendment”). A true copy of the Amendment

 is attached hereto and incorporated herein as Exhibit B.

 16.    Per the terms of the Amendment, the remainder of the Agreement, including its

 “rebate” provisions tied to onboard revenues, expressly was to remain in effect.

 17.    To that end, the Amendment makes specific reference to the parties’ continued

 obligations related to net onboard revenues “pursuant to the process set forth in the

 Agreement.”


                                                    3
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 4 of 41




 18.    The Amendment makes no reference to Plaintiff being in default under the

 Agreement, and in fact no notice of default ever was delivered to Plaintiff by Defendant.

 19.    Plaintiff released the unsold cabins to Defendant, which marketed and sold them to

 cruise passengers.

 20.    The cruise proceeded without incident.

 21.    In the days following the cruise, Plaintiff began the process of inquiring as to the

 net onboard revenues generated during the cruise.

 22.    Despite the express procedures set forth in the Agreement and confirmed by the

 Amendment, Defendant refused to discuss these revenue figures with Plaintiff, claiming it

 was “confidential information.”

 23.    When expressly asked for an accounting of onboard revenues by Plaintiff’s

 principal, a certified public accountant, Defendant again refused, stating verbally and in

 writing that despite the express terms of the Agreement and the Amendment, the

 Amendment was merely Defendant’s way to “salvage the voyage,” and so Defendant did

 not owe Plaintiff an accounting of onboard revenues, let alone a rebate for such revenues.

 24.    Though Plaintiff continued to pursue the matter, Defendant’s representatives,

 including legal counsel, advised that the matter was “closed and final,” that there was

 nothing further to discuss, and eventually refused to communicate at all with Plaintiff.

 25.    Defendant’s reading of the Amendment turns the Agreement into a “heads-I-win,

 tails-you-lose” contract whereby Plaintiff remained responsible for payment of any

 potential revenue shortfall vis-à-vis the onboard revenue guarantee, but was shut out of the

 agreed-upon sharing of onboard revenues exceeding the guarantee.




                                                  4
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 5 of 41




 26.    Defendant stated in writing that it was adopting this position because “[w]e could

 have easily exercised our legal rights to declare [Plaintiff] in default” of the Agreement.

 27.    As evidenced by this admission, Defendant did not declare Plaintiff in default of

 the Agreement, the full scope of which—including the rebate / onboard revenue-sharing

 provisions—remained in force after execution of the Amendment.

                              COUNT I—Breach of Contract

 28.    Plaintiff re-alleges paragraphs 1 through 27 as if fully set forth herein.

 29.    Plaintiff and Defendant entered into a binding, written contract via the Agreement,

 as amended by the Amendment.

 30.    Defendant’s refusal to provide Plaintiff financial information related to net onboard

 revenues constitutes a material breach of the Agreement, as amended by the Amendment.

 31.    Defendant’s refusal to share in the net onboard revenue overage constitutes a

 material breach of the Agreement, as amended by the Amendment.

 32.    Plaintiff has been damaged by Defendant’s material breach, in that Plaintiff has not

 been availed of the purchase price rebate to which it is contractually entitled.

 33.    On information and belief, based on knowledge of the subject cruise and the cruise

 industry, the rebate to which Plaintiff is contractually entitled is likely to total several

 hundred thousand dollars.

 34.    Plaintiff fulfilled all of its contractual obligations under the Agreement, as amended

 by the Amendment, and at no time did Defendant notice Plaintiff that Plaintiff was in

 default of the Agreement as amended.

 35.    All conditions precedent to bringing this action have been satisfied, waived, or

 rendered futile by the conduct of Defendant.


                                                   5
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 6 of 41




 36.    Plaintiff has retained the undersigned counsel and has agreed to pay a reasonable

 attorneys’ fee for counsel’s services.

 37.    Upon obtaining a judgment in its favor, and against Defendant, Plaintiff will be

 entitled to an award of attorneys’ fees from Defendant pursuant to Section 25.2 of the

 Agreement.

        WHEREFORE, Plaintiff respectfully requests this Court grant the following relief:

        (a)     Judgment that Defendant’s actions constitute a breach of contract;

        (b)     An award of damages in excess of $75,000.00, exclusive of interest, costs,
                and attorney’s fees, occasioned by Defendant’s breach;

        (c)     An award of reasonable attorneys’ fees pursuant to Section 25.2 of the
                Agreement; and

        (d)     An award of interest, costs, and such other relief as this Court deems just.

 DATED:         February 21, 2021.

                                                      Respectfully submitted,

                                                      s/ Nicholas M. Gieseler
                                                      NICHOLAS M. GIESELER
                                                      Florida Bar No. 0043979

                                                      GIESELER & GIESELER P.A.
                                                      789 South Fed. Hwy, Suite 301
                                                      Stuart, Florida 34994
                                                      Phone: (888) 202-2402
                                                      Fax: (888) 757-6820
                                                      nmg@gieselerlaw.com

                                                      Counsel for Plaintiff




                                                  6
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 7 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 8 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 9 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 10 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 11 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 12 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 13 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 14 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 15 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 16 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 17 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 18 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 19 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 20 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 21 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 22 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 23 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 24 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 25 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 26 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 27 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 28 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 29 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 30 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 31 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 32 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 33 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 34 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 35 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 36 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 37 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 38 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 39 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 40 of 41
Case 1:21-cv-20604-JLK Document 1 Entered on FLSD Docket 02/12/2021 Page 41 of 41
